Order unanimously reversed and matter remitted to Erie County Court for a hearing in accordance with the following Memorandum : Petitioner has alleged that he was promised by his court assigned lawyer and the District Attorney that if he should plead guilty he would be given a light sentence, that in reliance thereon he did plead guilty, but the sentence was not light as promised. Although from the petition as a whole it is not clear that petitioner contends that this alleged promise was made after the indictment to which he pied “not guilty ”, we believe that the allegations entitle him to a hearing. {People v. Picciotti, 4 N Y 2d 340; People v. Gleason, 18 A D 2d 959.) (Appeal from order of Erie County Court denying, without a hearing, motion to vacate judgment of conviction for robbery, second degree, rendered June 21, 1957.) Present — Bastow, J. P., Goldman, Del Vecehio, Witmer and Henry, JJ.